DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application is being examined under the pre-AIA  first to invent provisions.
1b.	The amendment filed on 01 December 2020 has been entered.  
1c.	Receipt of terminal disclaimers field on 01 December 2020 is acknowledged. 
Claim Status:
1d.	Claims 1-8, 10-19 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statement filed on 01 December 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Specification:
3.	The objection to the specification is withdrawn. See Examiner’s amendment at section 5a-5b, below. 

Response to Applicants’ amendment and arguments:
4. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

4b.	The amendment has overcome the objection of claims 1-8, 10-19.
4c.	The rejection of claims  1-8 and 10-17 made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-4 of U.S. Patent: 9,657,076, (this reference is cited on the IDS of 04-06-2020), in view of Chen et al, (Bio Techniques, 2010, Vol. 49, pages 513-518) is withdrawn. The required terminal disclaimer has been timely filed. 
4d.	The rejection of claims  1-8 and 10-17 made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-3 of U.S. Patent: 10,093,709, in view of Chen et al, (Bio Techniques, 2010, Vol. 49, pages 513-518). The required terminal disclaimer has been timely filed. 
4e.	The rejection of claims 1-8, 11, 15-16 made under pre-AIA  35 U.S.C. 112) (a) or 35 U.S.C. 112) (pre-AIA ) first paragraph, is withdrawn. The amended claims recite specific sequence for the claimed conjugate and activity, (see Examiner’s amendment at section 5c below).  
4f.	The rejection of claims 1-2, 4-5, 15-16 made under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gillies et al, (US-PGpub 2004/0072299, published on 15 April 2004, this reference is cited on the IDS of 04-06-2020), is withdrawn. The Gillies et al reference does not teach a conjugate that shares 70% identity to the polypeptide of SEQ ID NO:8.
4g.	The rejection of claims 1-5, 15-16, 18-19 made under 35 U.S.C. 103 as being unpatentable over Gillies et al, (US-PGpub 2004/0072299, published on 15 April 2004), in view of U.S. Patent No. 6,225,446, (Altman et al, issued on 01 May 2001) . The 
4h.	The rejection of claims 1-2, 4-8 made under 35 U.S.C. 103 as being unpatentable over Gillies et al, (US-PGpub 2004/0072299, published on 15 April 2004), in view of Bachmann et al, (PG-Pub-2009/0175896, issued on 09 July 2009).  The combined teachings of Gillies et al reference and Bachmann et al and Altman et al reference do not teach or suggest a conjugate that shares 70% identity to the polypeptide of SEQ ID NO:8.
EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with James C. Mason, (Applicants' Representative) on 05 February 2021.
The application has been amended as follows: 
Specification:
5a.	In the specification line 6, after “2017,” insert --now U.S. Patent 10,093,709,--- 
5b.	In the specification line 6, after “April 17, 2015,” insert --now U.S. Patent 9,657,076,--- 

In The Claims:
5c.	Claim 1, (Twice amended), in line 5, after “SEQ ID NO: 8” insert ---, wherein said conjugate induces proliferation of B-cells”---

Conclusion:
6.	Claims 1-8, 10-19 are allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

Fozia Hamud
Patent Examiner

05 February 2021
/FOZIA M HAMUD/Examiner, Art Unit 1647